Baldwin, J. delivered the opinion of the Court
Cope, J. concurring.
It seems that the plaintiff was employed by special agreement as the agent of the defendant and others to render services in respect to the land in Sonoma. The fact, therefore, that he was himself an owner in the tract, does not prevent his enforcing his claim for compensation under his agreement. The compensation to be paid does not seem to have been agreed on. The defendant at different times returned accounts of moneys received, expenses paid and commissions retained on sales of the land, but not including the charge now made. This did not, we think, absolutely preclude him from making afterwards this monthly charge for services, whatever the effect of the admission as against the reasonableness of the charge. (1 Greenl. Ev. 212 ; Loveridge v. Botham, 1 B. & P. 49.) We do not understand that these accounts were offered as stated accounts, or as proofs of accounts stated. No instruction was asked on the trial on the subject, nor were other facts than the rendering of the accounts in this connection offered. The cases cited by the appellant do not therefore apply.
Judgment affirmed.